         Case 3:20-cv-00981-KAD Document 41 Filed 03/01/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 BRIAN CAVANAUGH                                )    3:20-CV-00981 (KAD)
      Plaintiff,                                )
                                                )
        v.                                      )
                                                )
 JOSH GEBALLE, Commissioner of the              )
 Department of Administrative Services of       )
 the State of Connecticut,                      )
         Defendant.                             )    March 1, 2021

  MEMORANDUM OF DECISION RE: DEFENDANT’S MOTION TO DISMISS (ECF
                             NO. 14)

Kari A. Dooley, United States District Judge

       Plaintiff Brian Cavanaugh brings this action against Defendant Josh Geballe, in his official

capacity as the Commissioner of the Department of Administrative Services of the State of

Connecticut (hereinafter, the “Commissioner”), pursuant to 42 U.S.C. § 1983 seeking declaratory

and injunctive relief for violations of his federal statutory rights under Title XIX of the Social

Security Act, 42 U.S.C. § 1396 et seq. (“Medicaid”), and his Fourteenth Amendment right to Equal

Protection. His claims arise out of the Commissioner’s efforts to recoup past medical expenses

paid by the State on the Plaintiff’s behalf. Principally, Cavanaugh seeks a permanent injunction

precluding the Commissioner from pursuing $57,915 in such medical expenses which are reflected

in a lien placed by the Commissioner against Cavanaugh’s interest in his grandmother’s estate.

Pending before the Court is the Commissioner’s motion to dismiss pursuant to Rules 12(b)(1) and

12(b)(6) for lack of subject matter jurisdiction and failure to state a claim. For the following

reasons, the Court GRANTS the Commissioner’s motion.
           Case 3:20-cv-00981-KAD Document 41 Filed 03/01/21 Page 2 of 7




Background and Procedural History

        The following facts are either undisputed or as alleged in the complaint. On October 1,

2011, Cavanaugh became a member in the HUSKY D health insurance program, which he alleges

is a Medicaid program offered by Connecticut to its residents. From October 3, 2011 through

November 16, 2011, Cavanaugh received “rehabilitation and other services to help to attain or

retain capability for independence or self -care[.]” (ECF No. 1 ¶ 15). According to Cavanaugh,

HUSKY D provided coverage for these services. Though not necessary to the resolution of the

instant motion, the Commissioner disputes this assertion.

        Years later, a probate proceeding commenced in the Connecticut State Probate Court for

the District of Saybrook to administer the will of Cavanaugh’s deceased grandmother, DiBirma

Burnham. Therein, on March 29, 2019, the Commissioner filed a $57,915 state statutory claim

against Cavanaugh’s share of the estate for repayment of the medical services Cavanaugh received

from October 3, 2011 through November 16, 2011. On May 21, 2020, the Probate Court

determined that Cavanaugh’s share of the estate is subject to the Commissioner’s claim and

ordered Attorney John Watts (counsel for Cavanaugh in this action), as the attorney for the

executor of Burnham’s estate, to file a Financial Report/Final Account with the Probate Court

within thirty days. (ECF No. 15-1 at 10). Thereafter, on July 15, 2020, Cavanaugh filed this action

seeking, among other relief, an injunction permanently enjoining the Commissioner from asserting

the lien against Cavanaugh’s share of the estate. Specifically, Cavanaugh argues that the lien

violates, among other provisions, the Medicaid statute’s anti-lien provision, which provides that

“[n]o lien may be imposed against the property of any individual prior to his death on account of

medical assistance paid . . . on his behalf under the State plan[.]” 42 U.S.C. § 1396p(a)(1).1


1
  On July 15, 2020, the executor of Burnham’s estate also filed a request to stay the probate proceedings due to the
filing of this action. (ECF No. 15 at 12–13).


                                                         2
           Case 3:20-cv-00981-KAD Document 41 Filed 03/01/21 Page 3 of 7




        On September 2, 2020, the Commissioner moved to dismiss the complaint pursuant to

Rules 12(b)(1) and 12(b)(6) for lack of subject matter jurisdiction and failure to state a claim. After

a series of filings, including amended oppositions, Cavanaugh filed his operative opposition on

September 22, 2020. (ECF No. 31; see also September 24, 2020 Order, ECF No. 35 (“The Court

shall consider ECF No. 31 as Plaintiff’s Amended Opposition to Defendant’s Motion to Dismiss

as the operative response.”)). On October 1, 2020, the Commissioner filed a reply. Then, on

October 6, 2020, Cavanaugh filed “Plaintiff’s Response to Defendant’s Reply to Opposition”

without seeking leave of the Court to file a sur-reply. Accordingly, the Court will not consider

Cavanaugh’s sur-reply in its decision and analysis below. (See ECF No. 40).

Standard of Review

        Rule 12(b)(1)2

        Federal district courts are courts of limited jurisdiction under Article III, Section 2 of the

United States Constitution. See, e.g., Chicot Cnty. Drainage Dist. v. Baxter State Bank, 308 U.S.

371, 376 (1940). If subject matter jurisdiction is lacking, the action must be dismissed. See FED.

R. CIV. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction,

the court must dismiss the action.”). The Court may dismiss an action for lack of subject matter

jurisdiction pursuant to Rule 12(b)(1) when the Court “lacks the statutory or constitutional power

to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).

        “A plaintiff asserting subject matter jurisdiction has the burden of proving by a

preponderance of the evidence that it exists.” Id. “In resolving a motion to dismiss under Rule

12(b)(1), the [Court] must take all uncontroverted facts in the complaint . . . as true, and draw all

reasonable inferences in favor of the party asserting jurisdiction.” Tandon v. Captain's Cove


2
  Because the Court finds that it must abstain from exercising jurisdiction, the Court only provides the standard of
review for motions made pursuant to Rule 12(b)(1).


                                                         3
          Case 3:20-cv-00981-KAD Document 41 Filed 03/01/21 Page 4 of 7




Marina of Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014). However, the Court “need not credit

a complaint’s conclusory statements without reference to its factual conte xt.” Amidax Trading

Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 146 (2d Cir. 2011) (internal quotation marks and citation

omitted). Additionally, the Court “may refer to evidence outside the pleadings,” Makarova, 201

F.3d at 113, and consider matters subject to judicial notice, Ward v. City of New York, 777 F. App'x

540, 542 (2d Cir. 2019) (summary order), cert. denied, 140 S. Ct. 849 (2020).

Discussion

       The Commissioner argues that the Court lacks subject matter jurisdiction over

Cavanaugh’s claims based on the probate exception to federal jurisdiction and the abstention

doctrine established in Younger v. Harris, 401 U.S. 37 (1971). The Commissioner further argues

that the action should be dismissed for failure to state a claim. Because the Court finds that the

Younger abstention doctrine requires that the Court abstain from exercising jurisdiction over this

matter, the Court need not address the applicability of the probate exception to federal jurisdiction

or whether Cavanaugh failed to state a claim.

       As a preliminary matter, the Court takes judicial notice of the probate proceeding pending

in the Connecticut State Probate Court for the District of Saybrook, In re DiBirma P. Burnham,

No. PD3318-1288 (Saybrook Probate Ct.), regarding the estate of Cavanaugh’s grandmother,

DiBirma P. Burnham. See Liberty Mut. Ins. Co. v. Rotches Pork Packers, Inc., 969 F.2d 1384,

1388 (2d Cir. 1992) (The Court “may take judicial notice of [documents] filed in another court

‘not for the truth of the matters asserted in the other litigation, but rather to establish the fact of

such litigation and related filings.’” (citing Kramer v. Time Warner Inc., 937 F.2d 767, 774 (2d

Cir. 1991))).




                                                  4
          Case 3:20-cv-00981-KAD Document 41 Filed 03/01/21 Page 5 of 7




       Although “federal courts are obliged to decide cases within the scope of federal

jurisdiction,” the Supreme Court has recognized “certain instances in which the prospect of undue

interference with state proceedings counsels against federal relief.” Sprint Commc'ns, Inc. v.

Jacobs, 571 U.S. 69, 72 (2013). “In Younger, the Supreme Court held that federal courts are not

to enjoin ongoing state court criminal proceedings except in specific, narrow circumstances. 401

U.S. at 56 (abstention is inappropriate when great and immediate irreparable harm may result, a

state court is engaging in flagrantly unconstitutional acts, or statutes are being enforced in bad

faith); see Williams v. Lambert, 46 F.3d 1275, 1282 (2d Cir. 1995) (Younger abstention applies ‘in

the absence of bad faith, fraud or irreparable harm’).” Hansel v. Town Court for Town of

Springfield, N.Y., 56 F.3d 391, 393 (2d Cir. 1995). “The Supreme Court reasoned that such

abstention was required by ‘Our Federalism’ which respects the comity between federal and state

courts.” Id. (citing Younger, 401 U.S. at 44–45). Accordingly, “Younger abstention is appropriate

when: 1) there is an ongoing state proceeding; 2) an important state interest is implicated; and

3) the plaintiff has an avenue open for review of constitutional claims in the state court.” Id.

       Later, in Sprint Communications, the Supreme Court clarified that under the Younger

abstention doctrine, “district courts should abstain from exercising jurisdiction only in three

exceptional circumstances involving (1) ongoing state criminal prosecutions, (2) certain civil

enforcement proceedings, and (3) civil proceedings involving certain orders uniquely in

furtherance of the state courts’ ability to perform their judicial functions.” Falco v. Justices of the

Matrimonial Parts of Supreme Court of Suffolk Cty., 805 F.3d 425, 427 (2d Cir. 2015) (internal

quotation marks omitted). In Falco, the Second Circuit affirmed the district court’s abstention

finding that the case fell within the third “exceptional circumstance” for Younger abstention where

plaintiff challenged a state court order requiring him to pay for the attorney appointed by the court




                                                  5
          Case 3:20-cv-00981-KAD Document 41 Filed 03/01/21 Page 6 of 7




to represent his child in ongoing divorce proceedings. Id. at 427–28. The Second Circuit

recognized that “orders relating to the selection and compensation of court-appointed counsel for

children are integral to the State court’s ability to perform its judicial function in divorce and

custody proceedings.” Id. at 428. The court reasoned that by challenging the order, plaintiff sought

to interfere with a state civil proceeding involving an order uniquely in furtherance of the court’s

ability to perform its judicial function. Id.

        Similarly, here, Cavanaugh’s action implicates the third “exceptional circumstance”

requiring Younger abstention. As discussed above, the Probate Court determined that Cavanaugh’s

interest in Burnham’s estate is subject to the Commissioner’s statutory lien, (ECF No. 15-1 at 10),

a determination that can be challenged by appeal to the superior court. And there can be little

question that determining the validity of such claims is integral to the Probate Court’s ability to

perform its judicial function of overseeing the administration of the estate. See Harper v. Pub.

Serv. Comm'n of W.VA., 396 F.3d 348, 352–53 (4th Cir. 2005) (“Further, the law of probate, trusts,

and estates—allocating the personal property of citizens—remains an important interest of the

states for Younger purposes.”). Indeed, upon finding that Cavanaugh’s inheritance is subject to the

Commissioner’s lien, the Probate Court ordered the fiduciary to file a Financial Report/Final

Account within thirty days of the order. (ECF No. 15-1 at 10). Even though Cavanaugh argues that

he is merely seeking an injunction to prevent the Commissioner from pursuing the lien, this

argument is unpersuasive. First, in seeking this relief, Cavanaugh again challenges the validity of

the lien. And insofar as the Probate Court has already determined that Cavanaugh’s inheritance is

subject to the Commissioner’s lien, the injunctive relief sought is, in effect, a nullification of the

Probate Court’s determination. Accordingly, it is manifest that Cavanaugh is asking the Court to

interfere with “State civil proceedings involving orders uniquely in furtherance of the state courts’




                                                  6
          Case 3:20-cv-00981-KAD Document 41 Filed 03/01/21 Page 7 of 7




ability to perform their judicial functions.” Falco, 805 F.3d at 428 (internal quotation marks

omitted); see also Jones v. Law, No. 2:17CV109-WKW-TFM, 2017 WL 2347683, at *2 (M.D.

Ala. May 1, 2017), report and recommendation adopted, No. 2:17-CV-109-WKW, 2017 WL

2346841 (M.D. Ala. May 30, 2017) (finding, in part, that Younger barred plaintiff’s claim for

injunctive relief related to ongoing probate proceedings); Fairley v. PM Mgmt.-San Antonio Al

LLC, No. SA-17-CA-00426-JWP, 2017 WL 6403056, at *5 (W.D. Tex. Aug. 27, 2017), aff'd sub

nom. Fairley v. PM Mgmt.-San Antonio AL, L.L.C., 724 F. App'x 343 (5th Cir. 2018) (finding

Younger abstention appropriate where plaintiff sought modification of a probate court’s orders

regarding guardianship); Wollnick v. Benson, No. 14-CV-00731-BNB, 2014 WL 11269941, at *2

(D. Colo. Apr. 18, 2014), aff'd, 589 F. App'x 404 (10th Cir. 2014) (finding, in part, that Younger

barred plaintiff’s claim seeking an order reversing a judgment entered in state court probate

proceedings); Gopher v. Cascade Cty., No. CV 13-214-M-DWM-JCL, 2013 WL 5701672, *2–*4

(D. Mont. Oct. 18, 2013) (finding, in part, that plaintiff’s claims were barred by Younger where

plaintiff sought return of her family’s property that was subject to a probate action) . Younger

abstention is required and the motion to dismiss is granted on this basis.

Conclusion

       For the foregoing reasons, the Court GRANTS the Commissioner’s motion to dismiss.

The case is dismissed and the Clerk of the Court is directed to close this file.




       SO ORDERED at Bridgeport, Connecticut, this 1st day of March 2021.


                                               /s/ Kari A. Dooley
                                              KARI A. DOOLEY
                                              UNITED STATES DISTRICT JUDGE



                                                  7
